Citation Nr: 1642298	
Decision Date: 11/02/16    Archive Date: 11/18/16

DOCKET NO.  08-02 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for vascular headaches.

2.  Entitlement to a disability rating in excess of 10 percent prior to March 15, 2010, and in excess thereafter for a left ankle disability.

3.  Entitlement to a disability rating in excess of 40 percent for radiculopathy of the right lower extremity.

4.  Entitlement to a disability rating in excess to of 20 percent for a lumbar spine disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1977 to June 1980 and from October 1980 to June 1995.
 
This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.   This case is currently under the jurisdiction of the RO in Nashville, Tennessee.  

These matters were previously before the Board in November 2011, November 2012, and October 2015 and were remanded for additional development.  Additionally, the issue of entitlement to an increased disability rating for vascular headaches was previously before and remanded by the United States Court of Appeals for Veteran's Claims (Court) in June 2016.  Additional development in substantial compliance with the remand instructions have been completed in regards to the increased rating claim for a lumbar spine disability.  The issues of entitlement to increased disability ratings for radiculopathy of the right lower extremity, vascular headaches, and a left ankle disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDING OF FACT

The Veteran's lumbar spine disability manifested in at least six weeks of incapacitating episodes during a 12 month period from April 5, 2012, to December 16, 2014, but his lumbar spine disability did not manifest in ankylosis of the entire spine or the entire lumbar spine during any period on appeal; forward flexion of 30 degrees or less during any period on appeal; or incapacitating episodes prior to April 5, 2012, and after December 16, 2014.


CONCLUSION OF LAW

The criteria for a disability rating of 60 percent, but not greater, for a lumbar spine disability from April 5, 2012, to December 16, 2014, have been met; otherwise, a rating in excess of 20 percent is not warranted.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.71a, Diagnostic Code 5243 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and, therefore, appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records, Social Security Administration (SSA) records and private treatment records have been obtained.  Additionally, the Veteran testified at a personal hearing before the undersigned in March 2012, and a transcript of the hearing is of record.

The Veteran was also provided with several VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes.  Moreover, neither the Veteran nor his representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011).

The Board notes that this matter was previously remanded in order to obtain additional treatment records and additional VA examinations and medical opinions.  Additional treatment records and VA examinations and medical opinions have been associated with the claims file in substantial compliance with previous remand instructions.

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). There is no prejudice to the Veteran in adjudicating this appeal, because VA's duties to notify and assist have been met.

Increased Ratings

At issue is whether the Veteran is entitled to an increased disability rating for a previously service-connected disability.  Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

Lumbar Spine Disability

At issue is whether the Veteran is entitled to a disability rating in excess of 20 percent for a lumbar spine disability.  The weight of the evidence indicates that the Veteran is entitled to a disability rating of 60 percent from April 2012 to December 2014, because, during this period of time, his lumbar spine disability manifested in six weeks of incapacitating episodes during a 12 month period.  Nevertheless, the Veteran is not entitled to a disability rating in excess of 20 percent during any other period on appeal, because his lumbar spine disability did not manifest in a forward flexion of 30 degrees or less or ankylosis of the entire lumbar spine or entire spine during any period on appeal; and it did not manifest in incapacitating episodes prior to April 5, 2012, or after December 16, 2014.

The Veteran first filed for service connection for a lumbar spine disability in July 1995, and, in December 1996, the Veteran was granted service connection and assigned a disability rating of 10 percent effective July 1995.  The Veteran filed an increased rating claim in September 2005, and, in September 2006, the Veteran's disability rating was increased to 20 percent effective the date the increased rating claim was received.  The Veteran then appealed.

Spinal disabilities, such as the Veteran's back disability, are evaluated pursuant to either the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes or the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a.  

Under the Formula for Rating IVDS Based on Incapacitating Episodes, a disability rating of 20 percent is assigned when the disability manifests in incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months, and a disability rating of 40 percent is assigned when the disability manifests in incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A disability rating of 60 percent is assigned when the disability manifests in incapacitating episodes of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, Formula for Rating IVDS Based on Incapacitating Episodes.  For VA purposes, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note (1).
 
Under the General Rating Formula for Diseases and Injuries of the Spine, a 20 percent disability rating is assigned when forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding is severe enough to result in an abnormal gain or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.  Combined range of thoracolumbar motion refers to the some of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  Id. at Note(2).

A disability rating of 40 percent is assigned when forward flexion of the thoracolumbar spine is to 30 degrees or less or there is favorable ankylosis of the entire thoracolumbar spine.  A disability rating of 50 percent is assigned when there is unfavorable ankylosis of the entire thoracolumbar spine, and a total disability rating is assigned when there is unfavorable ankylosis of the entire spine.  General Rating Formula for Diseases and Injuries of the Spine

Ankylosis is not raised by the record, because the VA examinations of record all indicated that the Veteran manifested some range of motion of his lower spine.  Additionally, the Veteran's treatment records do not memorialize, nor does the Veteran claim, a history of ankylosis of the lower spine.  Therefore, the rating criteria for disability rating of 50 percent or a total disability rating do not provide an adequate basis for an increased rating, because they require a finding of ankylosis which is not raised by the record.  Furthermore, the Board will only consider assigning the Veteran a disability rating of 40 percent based on the criteria that does not require a finding of ankylosis.  Accordingly, the Board notes that in order for the Veteran to meet the schedular criteria under the General Rating Formula for Diseases and Injuries of the Spine for a disability rating in excess of 20 percent he must manifest a forward flexion of 30 degrees or less.  General Rating Formula for Diseases and Injuries of the Spine

The Veteran has submitted multiple written statements indicating that he has back pain that prevents him walking long distances, standing for long periods of time, and securing gainful employment.

Treatment records throughout the period on appeal indicate that the Veteran sought treatment for a lumbar condition manifesting in back pain.

An August 2005 private treatment record indicates that the Veteran manifested back pain due to a disc bulge.

Several of the Veteran's acquaintances submitted written statements on the Veteran's behalf in April 2006.  The statements indicate that, one to two years prior to the statement (April 2004 to April 2005), the Veteran was transformed from a man who was gainfully employed with an active outdoor lifestyle to a man that could barely get out of bed.  The statements indicated that the Veteran reported back pain that makes it difficult for him to sleep, lay, or sit in one position, and that the Veteran sought treatment multiple doctors and a chiropractor to address his back pain.

In a February 2006 application for a total disability due to individual unemployability (TDIU), the Veteran claimed that his back pain prevented him securing and maintaining employment.  The Veteran submitted additional applications for TDIU throughout the period on appeal making substantially the same claims.

A June 2005 private treatment record indicates that the Veteran's forward flexion was to 80 degrees, but that the Veteran manifested pain on motion.

The Veteran underwent a VA examination in April 2006.  The Veteran reported lower back pain severe enough to force him to spend hours lying on the couch and to use a cane to walk.  The Veteran indicated that he can only stand for 20 to 30 minutes before he has to sit down and cannot walk more than a quarter of a mile.  The Veteran's forward flexion was measured to 80 degrees.  The examiner noted that there was no additional loss of range of motion after repetitive range of motion testing.

The Veteran submitted a December 2006 medical opinion from his physician Dr. C.  Dr. C. noted that the Veteran manifested persistent back pain.  The Veteran submitted additional private medical opinions in January 2007, March 2007, and June 2007 essentially repeating the same contentions of the December 2006 opinion.

The Veteran underwent another VA examination in November 2009.  The Veteran reported back pain radiating down his right leg.  The Veteran had forward flexion to 65 degrees with objective evidence of pain on active motion, but there was no additional limitation after three repetitions of range of motion.  The examiner noted that there were no incapacitating episodes of spine disease.

Private treatment records from October 2007 to May 2011 indicate that the Veteran's lumbar spine had full range of motion.

The Veteran submitted a February 2010 medical opinion from another private physician Dr. S.  Dr. S. noted that the Veteran has chronic back pain that makes it difficult for the Veteran to travel long distances.  The Veteran also submitted a private opinion, written in February 2012 and in March 2013, from a chiropractor asserting substantially similar conclusions.

The Veteran later testified at a personal hearing before the Board in March 2012.  The Veteran reported that he manifested back pain, and that it prevents him from bending over to touch his toes.  The Veteran further stated that his back pain had gotten worse since his last VA examination.

Private treatment records from April 2012 to December 2012 indicate that the Veteran manifested back pain and very limited forward flexion.

The Veteran underwent another VA examination on April 5, 2013.  The Veteran's forward flexion was measured to 90 degrees.  The examiner indicated that the Veteran manifested additional functional loss including additional loss of range of motion, less movement than normal, pain on movement, disturbance of locomotion, and interference with sitting, standing, or weight bearing.  Nevertheless the Veteran's flexion was still measured to 90 degrees or greater even after three repetitions.  The examiner noted that the Veteran manifested incapacitating episodes severe enough to require physician prescribed bedrest at least six weeks in the previous 12 months (since April 5, 2012).  The examiner indicated that the Veteran used a cane.

The Veteran underwent another VA examination on December 16, 2015.  The Veteran's forward flexion was measured to 90 degrees.  The examiner noted that the Veteran's range of motion contributed to the following functional losses: pain, lack of endurance difficulty lying down, bending, getting up from a sitting position, and sitting, standing, and walking for long periods of time.  The Veteran was able to perform three repetitions of range of motion testing, but his flexion was reduced to 70 degrees.  The examiner noted that there was no ankylosis of the spine.  The examiner noted that the Veteran has IVDS, but he did not manifest any incapacitating episode in the previous 12 months (since December 16, 2014).  The examiner indicated that the Veteran occasionally used braces and constantly used a cane.

The Board finds that the Veteran is entitled to a disability rating of 60 percent from April 5, 2012, to December 16, 2014, but that he is not entitled to a disability rating in excess of 20 percent at any other time during the period on appeal.  In order to be entitled to a disability rating in excess of 20 percent, the Veteran must either demonstrate that he manifested ankylosis; he manifested a forward flexion of 30 degrees or less; or he manifested at least four weeks of incapacitating episodes during a 12 month period.  As previously noted, ankylosis is not raised by the record, because VA examiners consistently determined that either the Veteran did not manifest ankylosis; or that he manifested some range of motion.  Thus, the remaining issues to be considered by the Board are the limitations on the Veteran's forward flexion and the total duration of any incapacitating episodes.
The Veteran did not manifest a forward flexion of 30 degrees or less.  The Board notes that during the period on appeal, the Veteran has reported pain and difficulty bending.  The Board further notes that private treatment records from April 2012 to December 2012 indicate that the Veteran's forward flexion was extremely restricted.  The Board accepts that the Veteran's reports are credible, and that his pain has negatively impacted his range of motion.  Nevertheless, the Board must root its findings in the objective measurements of record.  The Veteran's forward flexion was measured as 80 degrees, 65 degrees, 90 degrees, and 90 degrees during VA examinations in April 2006, November 2009, April 2013, and December 2015 respectively.  Furthermore, Private treatment records from October 2007 to May 2011 indicate that the Veteran had full range of motion of his lumbar spine.  Therefore, the weight of the evidence is not sufficient to indicate that it is as likely as not that the Veteran's forward flexion is 30 degrees or less.

In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss may be due to due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  Weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disuse are relevant factors in regard to joint disability.  38 C.F.R. § 4.45.  Even if range of motion was slightly limited by pain however, pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id.

The Board recognizes that the Veteran's disability has caused additional functional loss.  In April 2013, a VA examiner indicated that the Veteran manifested additional functional loss including additional loss of range of motion, less movement than considered normal, pain on movement, disturbance of locomotion, and interference with sitting, standing, or weight bearing.  Additionally a December 2015, VA examiner noted that the Veteran's range of motion contributed to the following functional losses: pain, lack of endurance difficulty lying down, bending, rising from a sitting position, sitting, standing, and walking for long periods of time.  

Nevertheless, the Veteran's additional function loss is not sufficient to warrant an increased rating.  The Veteran was able to perform three repetitions without additional functional loss during VA examinations in April 2006, November 2009 and in April 2013.  The Veteran did manifest additional loss of range of motion after repetitive range of motion testing in December 2015.  The Veteran, however, was still able to perform three repetitions of range of motion testing, and his range of motion was only reduced to 70 degrees.  Therefore, the additional functional loss is not sufficiently severe to warrant a disability rating in excess of 20 percent.

Nevertheless, the Veteran is entitled to a disability rating of 60 percent from April 5, 2012, to December 16, 2014.  A November 2009 VA examination indicated that the Veteran did not manifest any incapacitating episodes.  A VA examination, conducted on April 5, 2013, however, indicated that the Veteran manifested at least six weeks of incapacitating episodes in the previous 12 months (since April 5, 2012).  Nevertheless, a VA examination, conducted in December 16, 2015, indicated that he did not manifest any incapacitating episode in the previous 12 months (since December 16, 2014).  The Veteran's treatment records are otherwise silent for physician prescribed bedrest.  Therefore, the weight of the evidence indicates that the Veteran is entitled to a disability rating of 60 percent from April 5, 2012, to December 16, 2014, but that the Veteran is not entitled to a disability rating in excess of 20 percent during any other period on appeal.

The Board notes that the Board previously remanded the issue urinary incontinence in order to determine whether it was related to his lumbar spine condition.  A September 2005 magnetic resonance imaging (MRI) of the Veteran's pelvis was normal.  In an April 2006 VA examination the Veteran did not report complaints in terms of urinary stream or erections.  In a January 2007 VA treatment record, the Veteran denied urinary incontinence.  Private treatment records from October 2008 to December 2008 indicate that the Veteran denied bladder incontinence.  The Veteran was provided a VA medical opinion by a VA examiner in December 2015.  The VA examiner determined that the Veteran does not have a diagnosed bladder condition other than a history of a urinary tract infection.  The examiner went on to state that the any bladder condition would more likely be related to an enlarged prostate, because the medical record does not indicate that the Veteran's lumbar spine condition impacted any nerves that supply the bladder.

Extraschedular

When an extraschedular rating is not specifically sought or reasonably raised by the facts found by the Board, the Board is not required to discuss whether referral is warranted."  Yancy v. McDonald, 27 Vet. App. 484, 494 (2016).  The Veteran has not specifically sought extraschedular consideration.  Accordingly extraschedular consideration is not raised by the record.  Moreover, the Board's requirement to determine functional loss in evaluating the Veteran's lumbar spine disability requires the Board to take into consideration all spine related symptoms anyway.  Therefore even if extraschedular consideration was raised by the record, then the rating criteria would anticipate the Veteran's total disability picture anyway.

TDIU

The Veteran has already been granted TDIU, and the Board finds that it has not otherwise been raised by the record.


ORDER

Entitlement to a disability rating of 60 percent for a lumbar spine disability from April 5, 2012, to December 16, 2014, only, is granted, subject to the law and regulations governing the payment of monetary benefits.


REMAND

Vascular Headaches

At issue is whether the Veteran is entitled to an increased disability rating for vascular headaches.  Pursuant to a joint motion for remand (JMR), the Court found that the Board did not provide the Veteran with a VA examination determining the severity of his vascular headaches; even though he had alleged his vascular headaches had increased in severity since 2013; and his most recent VA examination evaluating the severity of his headaches was conducted in November 2009.  As a result, the Court remanded the matter for a new VA examination.  See May 2016 JMR; see also June 2016 Court Order.

Left Ankle

At issue is whether the Veteran is entitled to an increased disability rating for a left ankle disability.  The Board previously remanded the issue in order for the AOJ to issue a statement of the case (SOC).  See October 2015 Board Decision.  There is no evidence in the claims file to indicate that the AOJ issued a SOC.  Therefore, the issue must be remanded in order to ensure compliance with the Board's remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).

Radiculopathy

At issue is whether the Veteran is entitled to service connection for a disability rating in excess of 40 percent for radiculopathy of the lower right extremity.  The matter must be remanded for further development.

The Veteran underwent a VA examination in June 2012.  The examiner determined that the Veteran manifested moderate incomplete paralysis of the sciatic nerve and mild incomplete paralysis of the external popliteal nerve, the superficial peroneal nerve, the deep peroneal nerve, the internal popliteal nerve, the posterior tibial nerve, the femoral nerve, and the external cutaneous nerve of the thigh.  The Board determined that this VA examination indicated that the Veteran may have multiple neurological disabilities, but that it was unable to evaluate them without information related to the nature and etiology of nerve conditions.  Thus the Board remanded the matter for an additional VA examination.  See October 2015 Board Decision.

The Veteran was provided an additional VA examination in December 2015.  The examiner noted that the Veteran's radiculopathy involved the following nerve roots of the sciatic nerve: L4, L5, S1, S2, and S3.  Nevertheless, the examination was inadequate, because it did not explicitly comment on the mild incomplete paralysis of the external popliteal nerve, the superficial peroneal nerve, the deep peroneal nerve, the internal popliteal nerve, the posterior tibial nerve, the femoral nerve, and the external cutaneous nerve of the thigh.  Furthermore, the December 2015 VA examination indicated that the Veteran manifested severe constant pain, severe intermittent pain, severe paresthesias or dysesthesias, and severe numbness, but that he did not manifest any muscle atrophy.  The examination is unfortunately inadequate, because it does not explain what it means to have severe symptoms without any atrophy.  Therefore, the matter must be remanded for an appropriate VA examination.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran and his representative with a statement of the case regarding his appeal of the evaluation assigned for his left ankle disability.  They should be advised of the time period in which to perfect and appeal.  If the Veteran perfects an appeal, this claim should then be returned to the Board for further appellate consideration.

2.  Arrange to provide the Veteran with a VA examination to evaluate the severity of his vascular headaches.

3.  Arrange to provide the Veteran with a VA examination to answer the following questions.  The examiner should specifically review and comment on previous VA examinations conducted in April 2013 and December 2015.

3a.  Does the Veteran have mild incomplete paralysis of the external popliteal nerve, and is it related to the Veteran's previously service connected lumbar spine disability?  Why or why not?

3b.  Does the Veteran have mild incomplete paralysis of the superficial peroneal nerve, and is it related to the Veteran's previously service connected lumbar spine disability?  Why or why not?

3c.  Does the Veteran have mild incomplete paralysis of the deep peroneal nerve, and is it related to the Veteran's previously service connected lumbar spine disability?  Why or why not?

3d.  Does the Veteran have mild incomplete paralysis of the internal popliteal nerve, and is it related to the Veteran's previously service connected lumbar spine disability?  Why or why not?

3e.  Does the Veteran have mild incomplete paralysis of the posterior tibial nerve, and is it related to the Veteran's previously service connected lumbar spine disability?  Why or why not?

3f.  Does the Veteran have mild incomplete paralysis of the posterior tibial nerve, and is it related to the Veteran's previously service connected lumbar spine disability?  Why or why not?

3g.  Does the Veteran have mild incomplete paralysis of the femoral nerve, and is it related to the Veteran's previously service-connected lumbar spine disability?  Why or why not?

3h.  Does the Veteran have mild incomplete paralysis of the external cutaneous nerve of the thigh, and is it related to the Veteran's previously service-connected lumbar spine disability?  Why or why not?

3i.  Has the Veteran manifested any muscular atrophy marked or otherwise?  Why or why not?

3j.  What significance, if any, does the fact that the Veteran was previously evaluated as manifesting severe constant pain, severe intermittent pain, severe paresthesias or dysesthesias, and severe numbness in the evaluation of whether the Veteran has atrophy.  Why or why not?
 
4.  Then, the Veteran's claim for an increased disability rating for vascular headaches.  If the benefit sought is not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the case to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


